Citation Nr: 0617056	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to May 2, 2005, for mild degenerative disc bulges L4-L5 
at L5-S1, straightening of the lumbar lordosis due to muscle 
spasms, lumbar myositis.  

2.  Entitlement to an initial rating in excess of 40 percent 
since to May 2, 2005, for mild degenerative disc bulges L4-L5 
at L5-S1, straightening of the lumbar lordosis due to muscle 
spasms, lumbar myositis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for mild stress fracture of left tibia shaft, middle third.  

4.  Entitlement to an initial compensable rating for mild 
stress fracture of right tibia shaft, middle third.  

5.  Entitlement to service connection for a left foot 
condition.  

6.  Entitlement to service connection for a left hip 
condition.  

7.  Entitlement to service connection for a left femur 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training with the New 
Jersey National Guard from May 2002 to October 2002.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for mild 
degenerative disc bulges L4-L5 at L5-S1, straightening of the 
lumbar lordosis due to muscle spasm, 20 percent disabling, 
small mild stress fracture of left tibia shaft middle third, 
10 percent disabling, and small mild stress fracture of right 
tibia shaft middle third, noncompensable, all effective 
October 11, 2002.  During that rating decision, service 
connection was denied for left foot condition, left hip 
condition, and left femur condition.  By rating decision of 
October 2005, the evaluation for mild degenerative disc 
bulges L4-L5 at L5-S1, straightening of the lumbar lordosis 
due to muscle spasm, lumbar myositis was increased from 
20 percent to 40 percent, effective May 2, 2005.  Service 
connection was also granted for clinical left lumbosacral 
radiculopathy, secondary to L4-L5, L5-S1 bulging disc and 
granted a 10 percent rating, effective May 2, 2005.  

The claim of service connection for a left foot condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 2005, the veteran did not have severe 
limitation of motion or lumbosacral strain, forward flexion 
of the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes due to intervertebral disc syndrome.  

2.  Since May 2005, the veteran has not had unfavorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome.  

3.  The veteran's mild stress fracture of left tibia shaft, 
middle third is productive of no more than slight ankle 
disability.  

4.  The veteran's mild stress fracture of right tibia shaft, 
middle third is not productive of slight knee or ankle 
disability.  

5.  There is no competent medical evidence that the veteran 
has left hip or left femur conditions related to her active 
service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
20 percent prior to May 2, 2005, for mild degenerative disc 
bulges L4-L5 at L5-S1, straightening of the lumbar lordosis 
due to muscle spasms, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002), and Diagnostic Codes 5242, 5243 (2005).  

2.  The criteria for an initial rating in excess of 
40 percent since May 2, 2005, for mild degenerative disc 
bulges L4-L5 at L5-S1, straightening of the lumbar lordosis 
due to muscle spasms, lumbar myositis is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2002), and Diagnostic Codes 5242, 5243 
(2005).  

3.  The criteria for an initial rating in excess of 
10 percent for mild stress fracture of left tibia shaft, 
middle third are not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2005).  

4.  The criteria for an initial compensable rating for mild 
stress fracture of right tibia shaft, middle third are not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2005).  

5.  Left hip and left femur conditions were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.7, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was accomplished.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  

The RO sent a letter to the appellant in November 2002 which 
asked her to submit certain information, and informed her of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate her claims.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
she had to process the claims.  The letter also explained 
that VA would make reasonable efforts to help her get 
evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Following the November 2002 notice letter, the RO granted 
service connection for a back disability and for stress 
fractures of the left and right tibia shaft, middle third.  
At that time, the RO assigned disability ratings and 
effective dates.  As set forth in Dingess, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven."  The Court further held in Dingess that 
when a claim has been proven, the purpose of section 5103(a) 
has been satisfied and notice under its provision is no 
longer applicable.  Because the veteran's claims pertaining 
to the back and his tibias have been granted, i.e., proven, 
and she was assigned an initial disability rating and an 
initial effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
her notice of disagreement, she was informed of what was 
needed to substantiate her claims for higher ratings by way 
of a statement of the case and supplemental statements of the 
case.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  Specifically, in 
October 2005, she indicated in a letter to VA that she had no 
additional evidence to submit.  She was offered the 
opportunity to testify at a hearing, and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Initial Rating

In a rating decision of February 2003, service connection was 
granted for mild degenerative disc bulges L4-L5 at L5-S1, 
straightening of the lumbar lordosis due to muscle spasms.  A 
20 percent rating was assigned, effective October 2002.  
Service connection for small mild stress fracture of the left 
tibia shaft middle thirds was granted and a 10 percent rating 
was assigned, effective October 2002.  Service connection was 
also granted for small mild stress fracture of the right 
tibia shaft middle thirds and a noncompensable rating was 
assigned, October 2002.  The veteran disagreed with the 
aforementioned ratings and the current initial appeals 
ensued.  By rating decision of October 2005, the evaluation 
of the veteran's mild degenerative disc bulges L4-L5 at L5-
S1, straightening of the lumbar lordosis due to muscle 
spasms, lumbar myositis was increased from 20 percent to 
40 percent, effective May 2005.  In that same decision, the 
veteran was assigned a separate 10 percent rating for 
clinical left lumbosacral radiculopathy.  The ratings for 
both the left and right small mild stress fracture of the 
tibia shaft middle thirds, were confirmed and continued.  
These ratings have been in effect to this date.  

These are initial ratings from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Lumbar spine 

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).  Under 
Diagnostic Code 5295, lumbosacral strain, a 20 percent rating 
is assigned when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
indicates that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the more appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note 3 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

In November 2002, the veteran underwent VA examination and 
complained of moderate low back pain with shooting pain in 
the mid back with radiation to the left buttocks and two 
parts of the hip and thigh.  During the year prior to 
examination, she had four acute bouts of low back pain which 
functionally impaired her.  Bed rest was not ordered.  Range 
of motion of the lumbar spine was forward flexion of 
40 degrees, extension of 20 degrees, lateral flexions and 
rotation were 30 degrees.  Her spine was not additionally 
limited by pain, fatigue, weakness, or lack of endurance with 
repetitive use or flare ups.  On examination, there was no 
palpable lumbosacral spasm and no postural abnormalities.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

When evaluating the veteran's mild degenerative disc bulges, 
no more than 20 percent is warranted prior to May 2, 2005.  
The veteran's limitation of motion, when evaluated under the 
rating code prior to September 2003, is no more than moderate 
in degree.  When evaluating the motion of the thoracolumbar 
spine effective September 2003, again, it warrants no more 
than a 20 percent rating.  The veteran's forward flexion was 
40 degrees on November 2002 VA examination; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, warrants no more than a 20 percent 
rating.  Evaluation under the rating code for intervertebral 
disc syndrome does not show incapacitating episodes requiring 
bedrest at any time.  Although the VA medical evidence in 
September 2003, revealed an increase in pain, and she was 
referred for physical rehabilitation at Ashford Presbyterian 
Community Hospital in February 2004, there is no medical 
evidence of record prior to May 2005, that shows that the 
veteran's mild degenerative disc bulges, L4-L5 at L5-S1back 
disability warrants more than a 20 percent rating for that 
period.  Additionally, prior to May 2005, there was no 
evidence of the veteran having severe lumbosacral strain.  On 
VA examination in November 2002, it was noted that she had no 
palpable lumbosacral spasm or postural abnormalities.  See 
38 C.F.R. § 4.71, Diagnostic Code 5295 (2002)

Since May 2005, the veteran's mild degenerative disc bulges, 
L4-L5 at L5-S1 back disability does not warrant more than a 
40 percent rating for this rating period.  In May 2005, the 
veteran underwent a VA examination.  She complained of a 
constant low back pain.  She indicated that the pain was 
moderate to severe in intensity.  During the year prior to 
examination, she said was seen on multiple occasions by her 
primary care provider and orthopedic surgeon, and was to be 
referred to the pain clinic.  She had low back pain once a 
week lasting several hours, up to days, even while medicated 
with Codeine.  It was noted that she did not use assistive 
devices nor did she use a cane.  She could walk five minutes 
or two blocks and had one fall during the year prior to the 
examination.  She reported no lumbar spine surgery.  Range of 
motion of the thoracolumbar spine was 15 degrees of forward 
flexion, extension, right and left lateral flexion, and 
rotations all were equal to 10 degrees.  The examiner 
indicated that the veteran felt painful motion from the first 
degree to the last degree on all movements of the 
thoracolumbar spine.  On the date of the examination, she was 
additionally limited by pain, fatigue, and weakness following 
repetitive use of the thoracolumbar spine.  She also related 
that she had difficulty dressing, undressing, and performing 
daily activities.  There was palpable moderate to severe 
lumbar spasm.  The veteran also underwent a VA neurological 
examination in May 2005.  At that time, she showed diminished 
and smooth sensation of the left L4-L5, L5-S1 dermatomes of 
the leg.  There was normal sensory examination on the right 
leg.  The veteran did not have a medical certificate 
indicating required bedrest, but indicated that she was 
verbally told by her doctors not to lift or go upstairs.  

When evaluating the veteran's claim since May 2005, her 
thoracolumbar spine flexion was less than 30 degrees; 
however, there was not unfavorable ankylosis of the entire 
thoracolumbar spine, necessary for a 50 percent rating under 
DC 5242.  

Under DC 5243, there was no evidence that showed that the 
veteran had incapacitating episodes of intervertebral disc 
syndrome.  Thus, a rating in excess of 40 percent is not 
warranted.  

The Board observes that the veteran is assigned a separate 10 
percent rating based on neurological impairment under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of the 
sciatic nerve.  Under this code a 10 percent rating is 
assigned for incomplete mild paralysis.  A 20 percent rating 
is assigned when there is moderate incomplete paralysis of 
the sciatic nerve.  The evidence does not demonstrate this 
level of paralysis.  The evidence primarily shows that the 
veteran has some numbness involving her lower extremities.

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
any time during either rating period.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  Thus, 
consideration of an extraschedular rating is not warranted.  
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. §§ 3.321, 4.1.  
She has not been hospitalized and is not presently working as 
she is in school.  As a result, the evaluations are 
appropriately evaluated under the schedular ratings.  

In light of the foregoing, an increased rating for the 
veteran's lumbar spine disability on a schedular basis or 
extraschedular basis is not warranted during any part of the 
appellate period.  


Stress fractures of the left and right tibias

The veteran's tibia condition is rated under Diagnostic Code 
5262, impairment of the tibia and fibula.  In order to 
warrant a 10 percent rating there must be slight knee or 
ankle disability.  A 20 percent rating is warranted with 
moderate knee or ankle disability.  A 30 percent rating is 
warranted with malunion of the tibia or fibula with marked 
knee or ankle disability.  A 40 percent rating is the highest 
rating and requires nonunion of the tibia and fibula, with 
loose motion and requiring a brace.  

In this case, the veteran's left tibia was initially 
evaluated in November 2002.  The veteran had full range of 
left knee motion with extension of 0 degrees and flexion of 
140 degrees.  There was no weakness, flareups, or lack of 
endurance on repetitive use.  There was moderate tenderness 
to palpation on the midshaft of the left tibia, medially.  
The left knee joint was stable and pain free.  X-rays and 
bone scan were performed which provided a diagnosis of small 
mild stress fractures of both tibial shaft middle thirds.  

In March 2003, it was noted on VA outpatient treatment record 
that the veteran had bilateral distal tibial stress fractures 
shown on bone scan.  These findings, according to the 
examiner, were consistent with pain and limitation of 
physical activity reported by the veteran.  Chronic knee and 
ankle pain were complained of on both left and right sides.  
An August 2003 bone scan showed bilateral tibial shin splints 
more prominent on the left side, with a Grade I-II stress 
fracture in the right tibial mid shaft postero-medial aspect.  

In February 2004, the veteran was referred to the Ashford 
Presbyterian Community Hospital for physical therapy.  The 
current working diagnosis showed right tibial stress 
fracture, chronic left ankle pain and instability, and 
suspected left iliotibial syndrome.  Pain and tenderness to 
palpation were noted along the medial aspect of the mid to 
distal tibial diaphyseal regions, bilaterally, more prominent 
on the right side.  Knee and ankle joint had adequate range 
of motion.  Leg muscular strength was adequate.  Knee 
examination had full range of motion with no instability.  
There was tenderness around the left iliotibial band.  The 
assessment was right tibial stress fracture , probably 
healed, bilateral medial tibial stress syndrome, and left 
iliotibial band.  

In May 2005, the veteran underwent a VA examination.  At the 
time of the examination, she referred to a moderate right 
medial and lateral shin pain on the tibial area from proximal 
to distally and severe pain on the left tibial area on 
palpation.  She also referred to pain in the knees and 
ankles.  She related that the precipitating factors were 
bilateral ankle, knees, and tibial pain and nothing relieved 
the pain in those areas.  During the last year, she had acute 
pain on several occasions in the tibial area and the pain 
lasted from several hours to several days, even with Codeine.  
She used no assistive devices, had no dislocation or 
recurrent subluxation of the knees and ankles, and no 
constitutional symptoms for inflammatory arthritis.  Range of 
motion of the knees was 0 to 140 degrees and motion of the 
ankles was 0 to 20 degrees of dorsiflexion and to 45 for 
plantar flexion.  There was no painful motion on range of 
motion performed.  She was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of the knees or ankles during examination.  There was 
however, mild weakness of the left ankle dorsiflexor muscle 
extensor hallucis longus with a muscle strength graded at 
4/5.  There was excruciating moderate to severe pain on both 
tibia medial and lateral and anterior aspect from the middle 
thirds up to above the ankles.  The knee joints and ankle 
joints were stable and pain free.  The diagnosis was small 
mild stress fracture of the right and left tibial shaft, 
middle third  

In July 2005, the veteran was seen by VA physical therapy for 
chronic leg pain, bilaterally, secondary to tibial stress 
fracture, bilaterally.  The treatment consisted of the 
therapeutic pool, and general conditioning exercises.  She 
performed the exercises and tolerated the treatment well.  
There were no adverse reactions observed or verbalized by the 
veteran.  

When evaluating the veteran's small mild stress fracture of 
the left tibial shaft, middle third, the evidence of record 
shows that the veteran's condition is appropriately rated as 
10 percent disabling throughout the appellate period.  The 
veteran's left iliotibial band was tender and on other 
occasions, the left ankle dorsiflexor muscle exhibited mild 
weakness.  These findings show slight ankle disability, 
necessary for a 10 percent rating.  Moderate knee or ankle 
disability, necessary for a 20 percent rating is not shown.  

As for the veteran's small mild stress fracture of the right 
tibial shaft and middle thirds, the evidence shows that this 
disability is appropriately rated as noncompensable.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are met.  38 C.F.R. § 4.31.  In this 
regard, the stress fracture of the right tibial shaft was 
noted in February 2004, to probably be healed.  The knee and 
ankle joints were stable and pain free.  There was no muscle 
weakness or tenderness noted.  Based on the foregoing, the 
veteran's right tibial shaft stress fracture has not shown 
even slight ankle or knee disability, necessary to warrant a 
compensable rating.  Therefore, a noncompensable rating is 
appropriate.  

Additionally, the Board believes that the regular schedular 
standards applied to both mild stress fractures of the left 
and right tibia shafts middle thirds, adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of either of her tibia disabilities during this appeal 
period.  Neither does the record reflect marked interference 
with employment due to the disability.  She has submitted no 
evidence of any type of employment that would have been 
affected because of this disability.  Specifically, she 
indicated that she is presently in school at this time.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral for consideration of an 
extraschedular rating.  

Based on the foregoing, the veteran's currently assigned 
ratings appropriately reflects the level of disability 
exhibited by her tibial impairment.  Therefore, a rating in 
excess of the presently assigned 10 percent for the left and 
a compensable for the right mild stress fracture of the tibia 
shaft middle thirds is not warranted.  


III.  Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for a left hip and left femur 
condition as a result of her ACDUTRA service.  The veteran 
maintains that while on ACDUTRA, all of these conditions 
occurred and continue to date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service medical records show the veteran injured herself in 
May 2002 during physical training.  She was sprinting up and 
down a grassy hill.  In September 2002 she was seen for 
several musculoskeletal complaints to include her left leg 
and left hip.  In September 2002, a bone scan showed stress 
related changes in the hips.  She continued to complain about 
her left leg as her primary symptom and the examiner 
indicated that the symptoms would probably slowly resolve 
with time.  

Since service, the veteran underwent a VA examination in 
November 2002.  She complained of left femur and hip pain 
with tightness in those areas inside the joints associated 
with muscle pain.  She indicated that she had cortisone shots 
that alleviated some of the pain in her hips.  On the day of 
the examination, the veteran's hip and femur were pain free.  
The examination was a negative musculoskeletal joint 
examination of left knee and left femur.  

In June 2005, the veteran was referred to physical therapy 
for pain in multiple areas to include the left hip and left 
femur.  She was to work on a long term goal to correct her 
posture and decrease her pain.  

After a thorough review of the record, the veteran's claim 
for service connection for left hip and left femur conditions 
must fail.  

There is no medical evidence of record showing a diagnosed 
left hip or left femur disability.  Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Only the veteran's reported history and complaints 
have attributed any of the aforementioned claimed 
disabilities to service.  The veteran's statements, while 
acknowledged by the Board, lack probative value, as she has 
not shown, nor claimed, that she possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran has complained of pain in 
the left hip and the left femur for some time.  
Unfortunately, pain does not, by itself, without a diagnosed 
or identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted.  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 
2001).  Accordingly, the Board finds that it is not shown 
that the veteran's claimed conditions were incurred in or 
aggravated in service.  As such, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not for application in 
this case and the veteran's claims for service connection for 
left hip and left femur conditions are not warranted.


ORDER

An increased initial rating in excess of 20 percent prior to 
May 2, 2005, for mild degenerative disc bulges L4-L5 at L5-
S1, straightening of the lumbar lordosis due to muscle 
spasms, is denied.  

An increased initial rating in excess of 40 percent since to 
May 2, 2005, for mild degenerative disc bulges L4-L5 at L5-
S1, straightening of the lumbar lordosis due to muscle 
spasms, lumbar myositis, is denied.  

An increase initial rating for mild stress fracture of the 
left tibia shaft middle thirds is denied.  

A compensable initial rating for mild stress fracture of the 
right tibia shaft middle thirds is denied.  

Service connection for left hi and left femur conditions is 
denied.  


REMAND

The veteran is also contending that her left foot condition 
warrants service connection.  She claims to have injured it 
during physical training in service.  A review of the record 
reveals that the veteran has bilateral calcaneal spurs at the 
site of the Achilles tendon insertion.  It is not clear if 
these spurs are a result of or aggravated by service or 
unrelated thereof.  It is important that the veteran be 
examined by VA and that the VA orthopedic examination address 
the etiology of the calcaneal spurs.  An opinion should be 
rendered in this regard.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
treatment records, if any, not already of 
record from VA regarding treatment for 
her left foot since 2002, and associate 
those records with the claims folder.  

2.  After obtaining an appropriate 
release of information from the veteran, 
obtain any private records related to the 
veteran's left foot, if any, and 
associate those records with the claims 
folder.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  All indicated 
studies should be performed.  After a 
thorough review of the entire medical 
records, the examiner should provide an 
opinion as to the nature of the veteran's 
left foot disability, if any, and to 
whether it is at least as likely as not 
due to or aggravated by the veteran's 
service.  An opinion should be provided 
and a rationale should be provided for 
any opinion rendered.  

4.  Readjudicate the issue of service 
connection for a left foot condition.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


